Exhibit BY-LAWS OF THE HERSHEY COMPANY Incorporated October 24, 1927 Under the Laws of the State of Delaware Corporate Headquarters 100 Crystal A Drive Hershey, Pennsylvania 17033 Amended and Restated by the Board of Directors as of February 23, Table of Contents Page Article I - Stockholders 1 Section 1. Annual Meeting 1 Section 2. Special Meetings 1 Section 3. Quorum and Required Vote 1 Section 4. Conduct of Meetings 1 Section 5. Notice of Stockholder Business 2 Article II – Stock 3 Section 1. Stock Certificates 3 Section 2. Transfer Agents and Registrars 3 Section 3. Transfer of Stock 3 Section 4. Lost Certificates 3 Section 5. Record Date 3 Section 6. Dividends 4 Article III - Board of Directors 4 Section 1. Number and Term of Office 4 Section 2. Director Nominations 4 Section 3. Board Governance 5 Section 4. Chairman of the Board of Directors 5 Section 5. Vice Chairman of the Board of Directors 5 Section 6. Stated Meetings 6 Section 7. Special Meetings 6 Section 8. Notice of Meetings 6 Section 9. Participation by Conference Telephone 6 Section 10. Quorum and Manner of Acting 6 Section 11. Directors' Fees 6 Article IV - Committees of the Board of Directors 6 Section 1. Standing Committees 6 Section 2. Other Committees 7 Section 3. Committees, Meetings, Quorum and Manner of Acting 7 Article V - Officers 7 Section 1. Stated and Other Officers 7 Section 2. Term of Office 7 Section 3. Removal of Officers 7 Section 4. Vacancies 7 Section 5. Chief Executive Officer 7 Section 6. Other Officers 8 Section 7. Compensation 8 Table of Contents Page Article VI - Indemnification 8 Section 1. General 8 Section 2. Advancement of Expenses 8 Section 3. Rights Not Exclusive 8 Section 4. Claims 9 Section 5. Limitation on Indemnification 9 Section 6. Amendment or Repeal 9 Article VII - Emergency Conditions 9 Section 1. Board of Directors 9 Section 2. Chief Executive Officer 10 Section 3. Notice of Meetings 10 Section 4. Powers During an Emergency Condition 10 Section 5. Liability 10 Section 6. Effectiveness of Other By-laws 10 Article VIII – Amendments 10 BY-LAWS OF THE HERSHEY COMPANY ARTICLE I - STOCKHOLDERS Section 1.Annual Meeting.The annual meeting of stockholders shall be held for the election of directors at such date, time and place, either within or without the State of Delaware, as may be designated by resolution of the Board of Directors.Any other proper business may be transacted at the annual meeting. Section 2.Special Meetings.A special meeting of stockholders may be called by the Board of Directors, the Executive Committee of the Board of Directors, or by stockholders holding in the aggregate at least twenty-five percent of the outstanding votes entitled to be cast by holders of the Common Stock and the ClassB Common Stock voting together without regard to class on the date such meeting is called. Section 3.Quorum and Required Vote.At any meeting of stockholders at which any action is to be taken (including the election of directors) by the vote of the holders of the Common Stock and the Class B Common Stock voting together without regard to class in accordance with the provisions of the Restated Certificate of Incorporation, the presence in person or by proxy of the holders of a majority of the votes entitled to be cast by both such classes at the meeting shall constitute a quorum.With respect to the taking of any action (including, with respect to the Common Stock, the election of directors) as to which either the Common Stock or the ClassB Common Stock is entitled to vote separately as a class pursuant to the provisions of the Restated Certificate of Incorporation, the presence in person or by proxy of the holders of a majority of the votes entitled to be cast by such class voting separately as a class at the meeting shall constitute a quorum.Except as to the election of directors, at every such meeting at which a quorum is present for the taking of any action, a majority of the votes present or represented shall be necessary to take such action with the Common Stock and the ClassB Common Stock voting together without regard to class or separately as a class or classes as are prescribed by the provisions of the Restated Certificate of Incorporation.With respect to the election of directors, the persons receiving the greatest number of votes, in descending order, shall be elected for the positions to be filled.The absence of a quorum as provided for herein for the taking of any one or more action(s) shall not prevent the taking of any other action for which a quorum is present, but the presence of a quorum for the taking of any one or more action(s) shall not authorize the taking of any other action for which a quorum is not present. Section 4.Conduct of Meetings.The Board of Directors and/or the chair of any meeting of stockholders shall have the right and authority to prescribe such rules, regulations and procedures and, in the case of the chair of the meeting to do all such acts as are appropriate for the proper conduct of the meeting.Such rules, regulations or procedures, whether adopted by the -1- Board of Directors or prescribed by the chair of the meeting, may include, without limitation:(a)the setting of the business for the meeting and the establishment of an agenda or order of business for the meeting; (b) rules and procedures for maintaining order at the meeting and the safety of those present; (c) limitations on attendance at or participation in the meeting to the stockholders of record of the Company, their duly authorized and constituted proxies or such other persons as the chair shall permit; (d) restrictions on entry to the meeting after the time fixed for the commencement thereof; (e) not requiring motions or seconding of motions and deeming directors nominated, or proposals made, by or under the authority of the Board of Directors to be properly before the meeting without further action; and (f) limitations and restrictions as to the content of and the time allotted, if any, to questions or comments by participants.Meetings of stockholders shall not be required to be held in accordance with rules of parliamentary procedure. Section 5.Notice of Stockholder Business.At any meeting of the stockholders, only such business, including proposals to be voted on (but excluding the nomination and election of directors, which are covered in Section 2 of Article III of these By-laws) shall be conducted as shall have been properly brought before the meeting.To be properly brought before the meeting, business must be (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) brought before the meeting by or at the direction of the Board of Directors or by a stockholder or stockholders holding, in the aggregate, at least twenty-five percent (25%) of the outstanding votes entitled to be cast by holders of the Common Stock and Class B Common Stock voting together without regard to class, or (c) properly requested to be brought before the meeting by a stockholder.For business to be properly requested to be brought before a meeting by a stockholder pursuant to (c) above, the stockholder must have given timely notice thereof in writing to the Secretary of the Company.To be timely, such written notice must be delivered to or mailed and received at the principal executive offices of the Company (1) with respect to business to be conducted at an annual meeting of stockholders, not later than the close of business on the 90th day or earlier than the close of business on the 120th day prior to the anniversary of the date of the immediately preceding annual meeting, and (2) with respect to business to be conducted at a special meeting of stockholders, not later than the close of business on the fifteenth (15th) day following the day on which notice of such meeting was mailed to stockholders.A stockholder's notice to the Secretary shall set forth as to each matter the stockholder proposes to bring before the meeting:(i) the name and address of such stockholder; (ii) the class and number of shares of the Company's stock which are beneficially owned by the stockholder; (iii) a brief description of the business or proposal desired to be brought before the meeting and the reasons for conducting such at the meeting; (iv) any material interest of the stockholder in such business or proposal; and (v) such other information regarding such business or proposal as would be required to be included in a proxy statement pursuant to the rules of the Securities and Exchange Commission regardless of whether such other business or proposal may be included in any such proxy statement.No business shall be conducted at any meeting of stockholders except that which has been brought before such meeting in strict compliance with the terms and procedures of this Section. -2- ARTICLE II - STOCK Section 1.Stock Certificates.The shares of the Company shall be represented by certificates or shall be uncertificated.Each registered holder of shares, upon request to the Company, shall be provided a certificate of stock, representing the number of shares owned by such holder.Absent a specific request for such a certificate by the registered owner or transferee thereof, all shares shall be uncertificated upon the original issuance thereof by the Company or upon the surrender of the certificate representing such shares to the Company.Certificates for shares of the capital stock of the Company shall be in such form as shall be approved by the Board of Directors.They shall be signed by or have engraved thereon a facsimile signature of the Chief Executive Officer and the Secretary or an Assistant Secretary, certifying the number and class of the Company’s shares held by such stockholder. Section 2.Transfer Agents and Registrars.The Board of Directors may, in its discretion, appoint responsible banks or trust companies or other appropriately qualified institutions to act as Transfer Agents and Registrars of the stock of the Company; and, upon such appointments being made, no stock certificate shall be valid until countersigned by one of such Transfer Agents and registered by one of such Registrars.Where any such certificate is registered with the manual signature of a Registrar, the countersignature of a Transfer Agent may be a facsimile or engraved, stamped or printed.The Board of Directors may also make such additional rules and regulations as it may deem expedient concerning the issue, transfer and registration of uncertificated shares or certificates for shares of the capital stock of the Company. Section 3.Transfer of Stock.Shares of stock may be transferred by delivery of the certificates therefore, accompanied by an assignment in writing on the back of the certificates or by written power of attorney to sell, assign and transfer the same, signed by the record holder thereof, upon receipt of proper transfer instructions from the owner of uncertificated shares, or upon the escheat of said shares under the laws of any state of the United States.In no event shall a transfer of shares affect the right of the Company to pay any dividend upon the stock to the holder of record thereof for all purposes, and no transfer shall be valid, except between the parties thereto, until such transfer shall have been made upon the books of the Company. Section 4.Lost Certificates.In case any certificate of stock shall be lost, stolen or destroyed, the Board of Directors, in its discretion, may authorize the issue of, or provide for the manner of issuing an uncertificated share, or if requested by such holder, a substitute share certificate in place of the certificate so lost, stolen or destroyed; provided, that, in each such case, the applicant for a substitute certificate shall furnish to the Company and to such of its Transfer Agents and Registrars as may require the same evidence to their satisfaction, in their discretion, of the loss, theft or destruction of such certificate and of the ownership thereof, and also such security or indemnity as may be required by them. Section 5.Record Date.The Board of Directors may fix a record date for the purpose of determining the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof; to receive payment of any dividend or other distribution or allotment of any rights or to exercise any rights in respect of any change, conversion or exchange of stock; or -3- for the purpose of any other lawful action.The record date shall not precede the date upon which the resolution fixing the record date is adopted by the Board of Directors, and the record date shall not be more than sixty (60) days prior to the date of such meeting or such action, or, with respect to any such meeting, less than ten (10) days before the date of such meeting.Only stockholders of record on the record date shall be entitled to notice of and to vote at such meeting, or to receive such dividends or rights, or to exercise such rights, as the case may be.A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the Board of Directors may fix a new record date for the adjourned meeting.The Board of Directors may fix a record date for the purpose of determining the stockholders entitled to consent to corporate action in writing without a meeting, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the Board of Directors, and shall not be more than ten (10) days after the date upon which the resolution fixing the record date is adopted by the Board of Directors. Section 6.Dividends.The Board of Directors may declare and pay such dividends upon the shares of the Company’s capital stock out of the surplus of the Company as it may deem expedient and as the condition of the Company shall warrant. ARTICLE III - BOARD OF DIRECTORS Section 1.Number and Term of Office.The number of directors may be changed at any time and from time to time by vote at a meeting or by written consent of the holders of stock entitled to vote on the election of directors, or by a resolution of the Board of Directors, except that no decrease in the number of directors shall shorten the term of any director in office at the time of such decrease unless such director is specifically removed pursuant to Article Fourth, Section B.2.d. of the Company's Restated Certificate of Incorporation.
